Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “the one of the external electrodes located at the edge of the each side includes a first side along the perpendicular direction in plan view of the other main surface, the one of the external electrodes located at the center of the each side includes a second side parallel to the first side in plan view of the other main surface, and a length of the first side extends beyond a length of the second side”.
	Claims 2-14 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
With regards to claim 1, the closest prior art was Narita et al. (Pub No. US 2014/0027906 A1), Suesada et al. (WO 2006/114971), and Iwamura et al. (Pub No. US 2008/0105964 A1) and teaches everything of claim 1 except for “the one of the external electrodes located at the edge of the each side includes a first side along the perpendicular direction in plan view of the other main surface, the one of the external electrodes located at the center of the each side includes a second side parallel to the first side in plan view of the other main surface, and a length of the first side extends beyond a length of the second side”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML